Title: 26th.
From: Adams, John Quincy
To: 


       We went and escorted a number of ladies to the packet: and by eleven o’clock, almost all the company was gone, and the town look’d as solitary as a deserted village.
       I took a walk with Mr. Q. Thaxter, and Mr. Andrews down to Genl. Lincoln’s Mills. It was half past twelve before I got back to Mr. Thaxter’s. Of all the company that had been there Charles and I, only remained at dinner.
       At about 2 we mounted, and arrived at Mr. Cranch’s in Braintree at about half after three. The young ladies had got home before dinner, and were much fatigued. I was not so much so, as I expected to be, from keeping so constantly on the go, since the beginning of the week. In the beginning of the evening Judge Sargeant came in; he came from Taunton where the supreme Court have been sitting this week, and completed their business last evening.
      